Willard Bartlett, J. (dissenting):
Two forms of decision are provided for in section 1022 of the Code of Civil Procedure as it now stands : (1) A decision stating separately the facts found and the conclusions of law; and (2) a decision stating concisely the grounds, upon which the issues have been decided. The latter form of decision has been abolished by an act of the present Legislature, to take effect on September 1,1903 (Laws of 1903, chap. 85). I do not think it altogether clear to which class the decision of the city judge of Yonkers in the present case belongs. It contains findings of fact rather than a statement of the grounds of the decision ; but there is no conclusion of law expressly stated, though, perhaps, one may be implied from the direction that judgment be entered in the plaintiff’s favor for the amount of damages which the court finds that he has suffered. Whatever may be the proper classification of the decision, however, I agree with Hr. *35Justice Jeuks that the absence of an exception to it does not deprive this court of the power to review such questions as may have been raised by exceptions to the rulings npon the admission and exclusion of evidence upon the trial.
Nevertheless, I am unable to concur in the conclusion that there ought to be a reversal on account of the admission of testimony to the effect that the plaintiff’s hearing was considerably worse at the time of the trial than it was before he was thrown from the defendant’s car. The testimony on this subject was as follows:
“ Are you able to hear as yon did before? [Objected to upon the ground it is not pleaded. Objection overruled. Exception.] A. My hearing is considerably worse than it was before I fell; I could hear good. I cannot hear as distinctly now as I could before the accident. Most of the time I have got to ask twice ; if I don’t look at the mouth of the person who is speaking I don’t understand.”
Here was no attempt to prove permanent deafness. The utmost that the evidence tended to establish was that at the time of the trial — a little more than a year after the accident-—The plaintiff’s hearing was somewhat impaired and that he attributed the impairment to defendant’s negligence. It seems to me it would establish too restrictive a rule of pleading to hold that such fact could not be proven under the allegations of this complaint in reference to damage. The defendant did not claim to have been taken by surprise, nor does the judge appear to have awarded anything on account of plaintiff’s impaired hearing. His findings on this subject are that “ the plaintiff was pitched off the car upon the macadam roadbed, striking on his head and shoulders with great violence, bruising and laming him severely ; ” and he finds also “ that plaintiff’s injuries were of a serious nature,” for which he awards him the sum of $1,000. This is all that the decision contains on the subject of the plaintiff’s injuries, and its language seems to me to leave no doubt that the alleged impairment of hearing was not taken into consideration in fixing the amount.
The physician who treated the plaintiff testified that he observed at the trial that plaintiff was hard of hearing, but he was unable to tell whether he was so before the accident or not. In the testimony of this witness as to the permanence of the injuries, no reference was made to any effect of the accident upon the plaintiff’s *36hearing. It does not seem to me that there was any error on the trial of this case which justifies a reversal. I, therefore, vote for affirmance.
Woodward, J"., concurred.
Judgment of the City Court of Yonkers reversed and new trial ordered, costs to abide the event.